



Exhibit 10.5
FISCAL 2018 EXECUTIVE OFFICER BONUS PLAN AND EQUITY COMPENSATION


Bonus Plan


For the twelve month period ending June 30, 2018, each executive officer of
Cardiovascular Systems, Inc. (the “Company”) is eligible to receive cash
incentive compensation pursuant to the Fiscal 2018 Executive Officer Bonus Plan
(the “Bonus Plan”) as follows:


Revenue and Adjusted EBITDA Goals


Receipt of cash incentive compensation for fiscal 2018 is based on the Company’s
achievement of revenue and adjusted EBITDA financial goals for fiscal 2018.
Adjusted EBITDA is defined as EBITDA with stock compensation added back into the
calculation. Target bonus amounts are weighted 50% for the revenue goal and 50%
for the adjusted EBITDA goal. Target bonus levels as a percentage of base salary
are 115% for the Chief Executive Officer, 90% for the Chief Operating Officer,
75% for the Chief Financial Officer, 65% for the Chief Talent Officer, and 50%
for the other executive officers. Depending upon the Company’s performance
against the goals, participants are eligible to earn up to 200% of each of the
adjusted EBITDA and revenue portions of their target bonus amount. The Bonus
Plan criteria are the same for all of the executive officers. Participation in
the Bonus Plan for each executive officer is in the form of a grant of
Performance Units.


Equity Compensation


Additionally, each executive officer of the Company received the following
grants of restricted stock on August 7, 2017:
Name/Title
  
Time-Based
 
Shareholder Return
Scott R. Ward
Chairman, President and Chief Executive Officer
  
31,432


 
94,295


Laurence L. Betterley
Chief Financial Officer
  
11,003


 
33,007


Kevin Kenny
Chief Operating Officer
 
12,476


 
37,428


Laura Gillund
Chief Talent Officer
  
5,038


 
15,113


Alexander Rosenstein
General Counsel and Corporate Secretary
  
4,572


 
13,714


Sandra Sedo
Chief Compliance Officer
 
4,396


 
13,187





The amount of restricted stock granted to each executive officer is based upon
the target equity grant for each executive officer divided by the closing price
per share of the Company’s common stock on the date of grant; however, the
restricted stock grants that vest based on total shareholder return provide the
executive officer the opportunity to earn up to 200% of the target number of
shares if performance goals are satisfied, and the grants set forth above
represent such maximum amount and any shares not earned will be forfeited upon
confirmation of performance achievement. Target equity grants as a percentage of
base salary are 375% for the Chairman, President and Chief Executive Officer,
225% for the Chief Financial Officer and Chief Operating Officer, and 125% for
the other executive officers. The restricted stock grants under the column above
titled (i) “Time-Based” will vest in equal installments of 1/3 on each of August
13, 2018, 2019 and 2020; and (ii) “Shareholder Return” will vest based on the
Company’s total shareholder return relative to total shareholder return of the
Company's peer group, as measured by the closing prices of the stock of the
Company and the peer group members for the 90 trading days preceding July 1,
2017 compared to the closing prices of the stock of the Company and the peer
group members for the 90 trading days preceding July 1, 2020. Vesting of the
performance-vesting shares will be determined on the date that the Company's
Annual Report on Form 10-K for the fiscal year ending June 30, 2020 is filed.



